DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from application 15012533, filed 02/01/2016.

Status of Claims
	Claims 21-38 are pending.
	Claims 29 and 38 have been withdrawn from consideration.
	Claims 1-20 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 1 (Figures 4A and 6) without traverse on 12/23/2021.
Specification
The objection to the disclosure has been withdrawn in view of the applicant’s amendments.
Claim Rejections - 35 USC § 101
	In regards to the applicant’s amendments the 101 rejections have been withdrawn.

Claim Rejections - 35 USC § 112
	In regards to the applicant’s amendments the 112 rejections have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-28 and 30-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalsky et al (Kovalsky) US 2014/0222142. (Kovalsky  was published more than a year before the earliest priority date of this application, has additional inventors, and the application has additional inventors.)
	Kovalsky discloses the same invention being a heart valve repair device (4700 Figure 47) comprising a support (main cylindrical body) comprising an upstream end (top of Figure 47) and a downstream end (bottom of Figure 47), 
a radially extending segment/supra annular engagement segment comprising a plurality of interconnected self-expanding struts 4702/4703 extending laterally outward from the upstream end, comprising a circular cross-sectional shape (the segments uniformly repeat about the central axis forming a circle) and configured to expand in an atrial space proximate to an annulus of a mitral valve to engage the supra annular tissue,
	a leaflet capture arm comprising first and second arm segments comprising first inner and second outer loops 4706A/4706B/ 4771 extending radially outward and upward from the downstream end, but biased toward the support’s exterior surface and extending behind the leaflet of the mitral valve.
	In regards to claim 22, the leaflet capture arm is configured to extend around a posterior leaflet of the mitral valve and extend between chordae tendinea of the mitral valve (Figure 46E).
	In regards to claim 24, the outer arm segments comprise loops which are coupled to the support at first and second attachment points (Figure 47).
	In regards to claim 25, all components of the framework of Kovalsky are integrally formed.
	In regards to claim 26, the leaflet capture arm comprises a curved region (lower most curved portion) which off-sets the arm body (straight portion extending upward and outward from the curve), and an atraumatic end portion (upper rounded tip).
In regards to claim 27, the curved region defines a reflection angle around 10 or 15 degrees (Figure 47).
In regards to claims 28, 30, 31, and 33, the struts of Kovalsky form a cylindrical brim (outward extending struts) comprising S-shapes (shown in cross-sectional view of Figure 47) with crowns defining atraumatic tips (upper rounded portion).
In regards to claim 32, Kovalsky discloses the use of graft materials being attached about the supports.
In regards to claim 35, Kovalsky discloses supports extending completely around the mitral valve (Figure 47).
In regards to claim 36, as explained in the 112 rejection above no segments can comprise a cylindrical cross-section.  Therefore, the supra annular engagement segment of Kovalsky inherently has a non-cylindrical cross-section.

Additional Prior Art
The following references qualify as prior art under 102/103: "20120078360" "20140371844" "20140046434" "20120303116" "8398708" "8926691" "9295552" "20150351904" "9763780" "20140277390" "20150359631"

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.  The applicant argues that the commissural engagement support arms 4771 identified by the examiner are not intended to capture native leaflets because they are configured to push against the side of the mitral valve annulus.   This is not persuasive because their curved hooking shape would allow they to do either the originally intended pushing or curving behind and capturing of the native leaflets as claimed.  The claims are directed at the product not the applicant’s desired method of using the product.  Therefore they are anticipated as long as they can be considered to be capable of performing the desired task.  The arms of Kovalsky have a very similar shape to the applicants arms and would inherently be capable of functioning in the same way.

The applicant’s second argument is that the support arms of Kovalsky  are inverted U shapes that extend in an upstream direction not two loops extending in an upstream direction.  This is not persuasive because as confirmed by the applicant the examiner has identified the support arms as comprising portions 4706A, 4706B and 4771.  A single continuous strut forms the arm comprising these segments.  The arm comprises lower loops and upper loops in the same manner as the applicant’s elected embodiment. All of the loops whether inverted or not can be interpreted as extending in both the upstream and downstream direction because they have a length that flows in both directions.  Additionally the stent of Kovalsky could be interpreted to have each arm comprise two adjacent inverted U shaped loops rather than just one.  Either way the arms of Kovalsky inherently have multiple loops which each extend in both upstream and downstream directions.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774